Citation Nr: 1631752	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 7, 2008, for the grant of service connection for ischemic heart disease (IHD).

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD. 

4.  Entitlement to an initial disability rating in excess of 30 percent for IHD. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected PTSD and IHD. 


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been adjudicated by the RO and was not certified for appellate consideration.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, evidence of unemployability due to the above-noted service-connected disabilities was submitted by way of a brief from the Veteran's representative in February 2014.  Specifically, the Veteran's representative provided medical opinions asserting the Veteran is 100 percent disabled as a result of his service-connected PTSD and IHD.  In addition, the Veteran's representative has indicated the Veteran has been awarded Social Security disability, because he is unable to maintain substantially gainful employment as a result of these disabilities.  The Board further notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Since the Veteran is claiming to be unemployable due to disabilities at issue in this appeal, the Board has jurisdiction over the TDIU claim.

In addition, the Board acknowledges that the Veteran has also perfected an appeal with respect to entitlement to service connection for hypertension and erectile dysfunction; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on those claims.  As such, the Board will not accept jurisdiction over these issues at this time, but those issues will be the subject of a subsequent Board decision, if otherwise in order.

All issues, other than entitlement to earlier effective dates for service connection for IHD and PTSD, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was received on May 1, 2007, more than one year following his separation from active service.

2.  The Veteran did not file a claim for service connection for IHD prior to July 7, 2008, and the earliest date upon which VA was in constructive possession of evidence showing the Veteran's IHD had manifested to a compensable degree is July 7, 2008.






CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 1, 2007, for the award of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than July 7, 2008, for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g)  (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 .  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Earlier Effective Date for PTSD

The record shows the Veteran submitted an initial claim for service connection for PTSD on May 1, 2007.  A September 2009 rating decision granted service connection for PTSD, effective from May 1, 2007.  The Veteran expressed disagreement with the assigned effective date. 

The evidence does not indicate the Veteran expressed any intent to file a claim for service connection for PTSD prior to May 1, 2007.  Though the Veteran has stated service connection should have been established from July 2006, he has provided no plausible basis for this date.  Therefore, in the absence of a valid earlier claim, the earliest possible effective date is May 1, 2007.  See 38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the claim must be denied.


Earlier Effective Date for IHD

By way of background, the Board notes the Veteran initiated a claim for service connection for residuals of a heart attack on July 7, 2008.  A May 2012 rating decision granted service connection for IHD, status post myocardial infarction effective August 31, 2010, which was the date of the change in law that established IHD as a disability presumptively caused by herbicide exposure under 38 C.F.R. § 3.309.  The Veteran expressed disagreement with the assigned effective date.  Thereafter, in a June 2015 rating decision, the RO assigned a retroactive effective date to July 7, 2008, the date of receipt of his initial claim for service connection for a heart disability.  The Veteran has asserted he warrants an earlier effective date pursuant to the above-noted Nehmer effective-date provisions.  

As noted above, initial entitlement to presumptive service connection under the Nehmer provisions is predicated upon the Veteran satisfying the criteria set forth in 38 C.F.R. § 3.309(e).  This regulation states presumptive service connection is warranted for a veteran who was exposed to an herbicide agent, and subsequently develops one of the diseases listed in that provision.  An important caveat is that 38 C.F.R. § 3.309(e) indicates the requirements of 38 C.F.R. § 3.307(a)(6) must also be met.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed in 38 C.F.R. § 3.309(e) must have "become manifest to a degree of 10 percent or more."  		
As such, the central issue that must be addressed in this matter is whether the evidence of record for the period prior to July 7, 2008, establishes that the Veteran manifested IHD to a compensable degree.  

Initially, the Board notes VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has sympathetically and carefully considered the Veteran's reports of symptoms.  However, the Veteran underwent a cardiac stress test at Centro Cardiologico Del Norte in October 1990, which was negative for IHD.  The Veteran subsequently underwent follow-up cardiac testing in October 2006, which revealed evidence of ischemic heart disease, as well as concentric left ventricular hypertrophy (LVH).  This is the earliest date of record showing his condition had manifest to a compensable degree.  However, the determination of entitlement to an earlier effective date does not stop there.  Although the record indicates IHD to a compensable degree in October 2006, the next question is whether the Veteran submitted a valid claim for entitlement to service connection in accordance with the Nehmer provisions at that time.  The Board finds he did not. 

The Board observes the Veterans Benefits Administration's Training Letter dated February 10, 2011, which provides guidance relative to handling disability claims under the provisions of the Nehmer stipulation.  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  

In part, this letter states:

"if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way:  If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted SC for IHD because it then had evidence of the disease?  If so, then we assume, for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time."	

The Board has conducted a comprehensive review of the evidence of record, but has found no evidence which would warrant a finding of entitlement to an effective date prior to July 7, 2008.  Although the evidence indicates the Veteran was diagnosed with IHD, with LVH in 2006, the first evidence that was submitted to VA indicating the presence of this disability, which could constitute a claim under the Nehmer stipulation, was received on July 7, 2008, in conjunction with the Veteran's claim for service connection for a heart disability.  At that time, the Veteran submitted the above-referenced treatment notes from his private cardiologist.  This is the first time VA was in constructive possession of evidence establishing the disease's manifestation to a compensable degree.  Based on these facts, no effective date for the award of service connection for IHD earlier than July 7, 2008, is assignable, and the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 1, 2007, for the grant of service connection for posttraumatic stress disorder is denied.  

Entitlement to an effective date earlier than July 7, 2008, for the grant of service connection for ischemic heart disease is denied.  


REMAND

Initially, the Board observes the Veteran most recently underwent VA examinations to assess the severity of his service connected IHD and PTSD in March 2012 and May 2015 respectively.  Since his March 2012 VA examination, the Veteran has asserted his IHD has worsened, and has also provided a letter from a private physician in February 2014 indicating his IHD, in part, renders him 100 percent disabled.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that a service-connected disability has worsened since the last examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, as noted above the Board has inferred a claim for a TDIU rating based on the February 2014 brief from his representative.  He must be provided all required notice in response to the TDIU claim.  Although the Veteran's PTSD was assessed in May 2015, the Board notes a tremendous variance between the examiner's May 2015 findings and prior VA examination and private findings.  In addition, the RO has not obtained an examination assessing the cumulative functional effects of the Veteran's service-connected heart and psychiatric disabilities.  As such, the Board finds new examinations are necessary.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should notify the Veteran as to what information or evidence is needed to substantiate his TDIU claim pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Additionally, the Veteran should be provided and requested to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and if necessary, a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits). 

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO should afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to determine the current severity of his service-connected PTSD and IHD.  The electronic records should be made available to and reviewed by the examiner(s).  

The RO must ensure that all information required for rating purposes is provided by the examiner(s).  In addition, the examiner or examiners should provide an assessment of the effects of the disabilities on the Veteran's employability, to include an opinion as to whether there is a 50 percent or better probability that the disabilities are sufficient by themselves to render the Veteran unemployable.  In this regard, the appropriate examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities, such as impairments in walking, sitting, lifting, standing, social interaction, memory and concentration.

The rationale for all opinions expressed must also be provided.

4.  The RO also should undertake any other development it determines to be warranted.

5.  Finally, the RO should decide the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


